Citation Nr: 0003012	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for neuropathy of the left 
lower extremity secondary to the veteran's service-connected 
residuals of a shell fragment wound (SFW) of the left ankle.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from September 1943 to March 
1946.  He is a recipient of the Purple Heart Medal for a 
shell fragment wound (SFW) injury to the left ankle.  

This matter comes before the Board on appeal from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in New Orleans, Louisiana.  

Additional evidence was submitted by the veteran subsequent 
to the May 1999 video conference hearing before the 
undersigned Member of the Board.  A review of the record 
shows that neither the veteran nor his representative has 
waived the original jurisdiction of the RO.  See 38 C.F.R. 
§ 20.1304(c) (1999).  In light of the foregoing, the Board 
will defer consideration of the question of whether the claim 
is well grounded.  Accordingly, this case is REMANDED for the 
following action:  

The RO should readjudicate the issue of 
entitlement to service connection for 
neuropathy of the left lower extremity 
secondary to the service-connected SFW 
residuals of the left ankle, taking into 
consideration the additional evidence 
submitted since the May 1999 video Board 
hearing.  If the appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses this evidence, 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



